—Decree unanimously affirmed, without costs. Memorandum: We affirm the *1020conclusion of the Surrogate that there was sufficient evidence to impose a constructive trust upon certain securities and bank accounts held in the McKenna Estate (Matter of Wells, 36 A D 2d 471, affd. 29 N Y 2d 931). The record amply reveals the necessary four requirements for such imposition: i.e., (1) confidential relationship, (2) reliance upon a promise, (3) breach of that promise and (4) unjust enrichment as a result of it. We note, however, that the Surrogate incorrectly concluded that the decedent’s administrator had, by his testimony, waived the protection of CPLR 4519 and thereby “ opened the door ” for claimant Bean’s testimony regarding transactions with the decedent. Nonetheless, we conclude that the admission of this testimony was harmless in view of the fact that there was ample evidence from other witnesses as well as supporting documentary proof to establish the constructive trust. (Appeal from decree of Seneca County Surrogate’s Court impressing constructive trust.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Cardamone, JJ. [71 Mise 2d 512.]